SULLIVAN, C. J.
— This case and the case of Verheyen v. Dewey and the Nampa & Meridian Irrigation District, ante, p. 1, were submitted by respective counsel at the same time for determination by this court, and upon substantially the same arguments. It was agreed that the briefs filed in this case should be used in the Verheyen case. Since the facts are quite similar, in fact, almost identical, except the facts in the Verheyen case cover an additional year of time, the questions of law in the two cases are practically the same, and the rules *26laid'down in the decision of the Verheyen ease are applicable to the facts and law covering this case.
Therefore, upon the decision of that ease, the judgment in this ease is reversed and the cause remanded for a new trial in accordance with the views expressed in the Verheyen case. Costs awarded to the appellants.
Budge and Morgan, JJ., concur.
Petition for rehearing denied.